Title: To Thomas Jefferson from George Hay, 25 May 1807
From: Hay, George
To: Jefferson, Thomas


                        
                            Sir,
                            Richmond. May 25. 1807.
                        
                        Your letter of the 20th. inclosing Dunbaughs affidavit, and a pardon for Bollman was received on the 22d.
                            With the latter I know not what to do. Your direction is to deliver the pardon “previously”: Mr. Madison’s letter says
                            that it is not to be used, but in the event of its being material. We have therefore determined to act on the safest side,
                            and to hold Bollman bound as he is now, until an instruction more explicit shall arrive.
                        Many witnesses are here: but Wilkinson has not arrived, nor is there any intelligence about him. Mess: Taylor
                            and Tazewell two of the grand jury from Norfolk, say, that if he attempted to come by water, he must have perished. The
                            gales on the Coast have lately been terrible.
                        My own opinion, is, that the evidence now here, is sufficient to convict Burr, of the treason, as well as of
                            the misdemeanor. But as Genl. Wilkinson may come, we have determined to wait, until his arrival, or until it is
                            ascertained, that he never will arrive. I am particularly anxious that he should be present, because the partizans of Burr
                            are so clamorous about him, and so confident that he will never dare to appear.
                        Every movement of Burr and his counsel indicate the Strongest apprehension, of the event of these
                            prosecutions. The attempt on Friday last to reduce the number of the grand Jury to 16, and the application to the judge, to
                            give Special instructions to that Body in relation to the Law of treason, afford very clear evidence of Burr’s knowledge
                            of his danger, and of his determination to avail himself of every circumstance which may increase, however minutely, his
                            chance for escape.
                        We shall this day move to commit him for treason, upon the additional evidence which can now be offered. If
                            the motion prevails, as, I presume, it must, a Special Court will be called for his trial, & a day fixed for the
                            session, before which Wilkinson may be expected.
                        I am not surprised that Burr should be a traitor. Employment however vicious must have afforded him some
                            relief, from the torments of reflection. When he looked abroad, he saw nothing but hatred & scorn: when he retired within
                            himself, he could find nothing but reproach and despair. I am not therefore surprised at the magnitude of his Crimes, or
                            at the low, petty, and dirty expedients to which he has occasionally resorted, for their accomplishment. But I am
                            Surprised, and afflicted, when I see how much, and by how many, this man has been patronised and supported. There is among
                            mankind, a Sympathy for villainy, which sometimes shews itself in defiance of every principle of patriotism and truth. In
                            the present instance, this observation humiliating as it may be, is, most deplorably, exemplified.—
                        I am, with the most sincere respect Yr. mo. ob. Ser.
                        
                            Geo: Hay.
                        
                    